—Appeal from a judgment of Livingston County Court (Alonzo, J.), entered November 8, 2001, convicting defendant after a jury trial of, inter alia, assault in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her following a jury trial of assault in the second degree (Penal Law § 120.05 [9]) and endangering the welfare of a child (§ 260.10 [1]). Contrary to defendant’s contention, the conviction is supported by legally sufficient evidence and the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). The People presented evidence at trial that defendant ordered her five-year-old son to drink household bleach as a punishment for failing to clean his room, and it is well settled that a defendant’s intent to cause physical injury to the victim may be inferred from defendant’s conduct and the surrounding circumstances (see People v Amin, 294 AD2d 863 [2002], lv denied 98 NY2d 672, 674 [2002]; People v Scavone, 284 AD2d 928, 929 [2001], lv denied 96 NY2d 942 [2001]; see also People v Mike, 283 AD2d 989 [2001], lv denied 96 NY2d 904 [2001]). Contrary to defendant’s further contention, the sentence is neither unduly harsh nor severe. We have examined defendant’s remaining contention and conclude that it is lacking in merit. Present — Hurlbutt, J.P., Scudder, Kehoe, Burns and Gorski, JJ.